BUDGE, J.
— This action was brought to recover a balance due on contract. To the complaint an answer was filed and upon the issues thus made the cause was tried to the court and a jury. A verdict was rendered in favor of respondent and judgment was thereupon entered. A motion for *716new trial was made by appellant which was overruled. From the judgment and from the order overruling the motion for a new trial this appeal is taken.
When the cause was reached for argument in this court, neither party appeared and no briefs were filed. Upon this state of the record, and in accordance with Rule 48 of this court, the record has been examined to ascertain whether it is sufficient to support the judgment as entered. (Hecker v. Johnson, 36 Ida. 417, 211 Pac. 445; Ellsworth v. Hill, 34 Ida. 359, 200 Pac. 1067; Hoffman v. Payette Heights Irr. Dist., 35 Ida. 375, 205 Pac. 515.)
The record does not disclose any fundamental errors in the court below. The judgment is therefore affirmed with costs to respondent.
McCarthy, C. J., and William A. Lee and Wm. E. Lee, J"J., concur.